Citation Nr: 1229302	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia



THE ISSUE


Entitlement to basic eligibility for educational assistance under Title 38, United States Code, to include Chapter 30 (Montgomery GI Bill), Chapter 32 (Veterans Educational Assistance Program (VEAP), and Chapter 34 conversion (Post-Vietnam Era Educational Assistance Program). 


ATTORNEY FOR THE BOARD


D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 administrative decision of the Atlanta RO Education Center that denied the Veteran's claim for education benefits.

The Veteran does not have Virtual VA file in connection with his claim. 


FINDINGS OF FACT

1.  The Veteran's only period of active military service was from November 1975 to November 1981 and he did not have any Selective Reserve service. 

2.  The Veteran did not enroll in the post-Vietnam Veterans' Educational Assistance Program (VEAP). 

3.  The application for VA educational benefits was received in 2003.

4.  The program awarding educational benefits under Title 38, Chapter 34, United States Code, expired on December 31, 1989. 

5  The Veteran is not eligible for conversion of his Chapter 34 active duty educational benefits to Chapter 30 benefits. 

6.  The Veteran is not eligible for Chapter 30 benefits on a direct basis or for Chapter 32 benefits.





CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Title 38, United States Code, Chapter 30, Chapter 32, or Chapter 34 conversion have not been met.  38 U.S.C.A. §§ 3011, 3012, 3221, 3222, 3223 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.5040, 21.5050, 21.5052, 21.7042, 21.7044 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

However, the notice and duty to assist requirements of the VCAA do apply to education cases.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  The Veteran was not provided with notice as normally required by regulation.  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Here, the evidence is such that the Veteran cannot establish entitlement to education benefits under any of the programs addressed.  Accordingly, no further duty to provide notice or assistance is required in this case.


Legal Criteria and Analysis

The Veteran's DD Form 214 shows that he served on active duty from November 1975 to November 1981.  It also shows that he did not contribute to the post-Vietnam era Veterans' Educational Assistance Program.

In January 2003, the RO received a letter from the Veteran in which he asked whether he could file a claim for remaining education benefits he had for the period when he returned to school to complete a second major.  The Veteran stated that he attended the University of Alabama from the spring semester of 1981 to the fall semester of 1985 and that he received education benefits for that period but that he had not used all 45 months of his entitlement.  He later returned to the university to complete the course requirements for a second major during the 10-year period in which he was eligible to receive education benefits.  This was funded by a student loan since he was not aware at the time that he had any additional educational benefits left.  The Veteran also submitted transcripts from the university that shows the degree he received as well as the courses and the time period in which took the additional classes for a second major.

An official claim for benefits was received in February 2003 and he indicated that he was not sure which educational benefits applied to him.

Although a detailed record of the Veteran's education benefits are not associated with the claims file, an abbreviated record shows that the termination date of school activity was May 1989 and the delimiting date was January 1, 1990.  The Veteran's original net of entitlement was 45 month and that the remaining entitlement was 1.3 months.

As noted, the Veteran seeks to establish entitlement to educational benefits. 

The evidence of record shows that the Veteran was originally eligible for educational assistance benefits under Chapter 34, Title 38, United States Code (hereinafter Chapter 34), based on his initial period of active duty beginning in November 1975.  Educational assistance under Chapter 34 was terminated for all eligible veterans effective December 31, 1989.  See 38 U.S.C.A. § 3462(e) (West 2002 & Supp. 2011).  No educational assistance shall be afforded any eligible veteran under Chapter 34 after December 31, 1989.  Id; see also Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006) ("Congress expressly abrogated Chapter 34 benefits for all veterans on December 31, 1989 (citing Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  

In general, an individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985.  As shown by the above evidence, the Veteran does not meet this criterion as he first entered on active duty in November 1975.  See 38 U.S.C.A. § 3011(a)(1)(A), 3012(a)(1)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042 (2011). 

However, under the law, an individual who was eligible for educational assistance benefits under Chapter 34 as of December 31, 1989, may be able to establish eligibility under Chapter 30 if certain conditions are met.  Specifically, a veteran is entitled to convert remaining benefits under Chapter 34 to eligibility under Chapter 30, based solely on active duty, if the veteran completes certain academic requirements; met the requirements for Chapter 34 benefits as in effect on December 31, 1989; had remaining Chapter 34 entitlement as of December 31, 1989; served on active duty at any time between October 19, 1984 and July 1, 1985 and continued on active duty without a break in service; served at least three years of continuous active duty after June 1, 1985, forward (unless discharged early due to medical conditions, hardship, or for the convenience of the government); and received an honorable discharge.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7044 (2011).  Also, for individuals with remaining Chapter 34 eligibility, effective December 27, 2001, an individual must not have served on active duty on October 19, 1984; must reenlist or reenter on a period of active duty after October 19, 1984 and serve at least three years of continuous active duty after June 30, 1985 or less than three years if honorably discharged or released from active duty for one of several enumerated reasons.  38 C.F.R. § 21.7044(a)(7) (2011). 

The Veteran was eligible for Chapter 34 benefits as of December 31, 1989 and he did have remaining entitlement as of that date, but he does not meet any of the service requirements since he had no active duty beyond November 1981.  Thus, he does not satisfy the criteria for conversion of his Chapter 34 benefits to Chapter 30 benefits.  See Kelly, supra.

A veteran with a combination of active and Selected Reserve service can qualify for conversion of their Chapter 34 benefits to Chapter 30 benefits if the requirements of 38 C.F.R. § 21.7044(b) (2011)are met; however, since the Veteran did not have Selected Reserve service, these provisions are not applicable. 

Chapter 32 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243 (West 2002 & Supp. 2011).  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after December 31, 1976 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a), 3222(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2011). 

In this case, the Veteran entered service prior to January 1, 1977 and he did not elect to participate in VEAP.  Thus, he is ineligible for Chapter 32 benefits.

Chapter 30 of Title 38, U.S. Code (Montgomery GI Bill) sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3021 (West 2002 & Supp. 2011).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2002); 38 C.F.R. § 21.7042(a) (2011).  Since the Veteran's only period of service ended in November 1981, the Veteran is not eligible for Chapter 30 benefits.


ORDER

Basic eligibility for educational assistance benefits under Title 38, United States Code, Chapter 30, Chapter 32, or Chapter 34 conversion is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


